Citation Nr: 1135397	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  06-07 682	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, claimed as breathing problems due to herbicide exposure.

2.  Entitlement to service connection for a prostate disorder, claimed as an enlarged prostate due to herbicide exposure.

3.  Entitlement to service connection for a neurological disorder, claimed as residuals of cerebrovascular accidents due to herbicide exposure.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.

This case came to the Board of Veterans' Appeals (Board) on appeal from an August 2005 decision by the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  A hearing was held before the undersigned Veterans Law Judge in May 2009.

In July 2009, the Board denied the claims.  The Veteran appealed to the Veterans Claims Court.  In July 2010, the Court Clerk granted a Joint Motion for Remand.  The Board's decision was vacated and the issues were remanded.  The case was thereafter returned to the Board.

During the pendency of the appeal, the RO adjudicated other issues.  In a February 2011 rating decision, the RO granted service connection and a 100 percent rating for coronary artery disease with cardiomyopathy with congestive heart failure, and also granted entitlement to special monthly compensation.


FINDING OF FACT

In June 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal was requested.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 2011, after receiving the July 2010 Court order vacating the Board's July 2009 decision and remanding the issues of service connection for a respiratory disorder, a prostate disorder and a neurological disorder, the Board sent a letter to the Veteran offering him the opportunity to submit additional argument and evidence.  In a June 2011 letter, his wife (who is also his legal custodian and fiduciary) responded to the Board's letter and requested that the appeal be withdrawn, stating that there has been closure in this case.  She stated, "I do not believe to the best of my knowledge that we need to proceed any further."

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).  
 
In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.



		
L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


